Exhibit 10.2



NOTE PURCHASE AGREEMENT






Dated as of February 1, 2011








by and between








EVERGREEN ENERGY INC.




and






CENTURION CREDIT FUNDING LLC


and


LEVEL 3 CAPITAL FUND LP



 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS




 
 
Page

 
 
 
ARTICLE I PURCHASE AND SALE OF NOTE AND WARRANT
1

 
Section 1.1
Purchase and Sale of Note and Warrant
1

 
Section 1.2
Closing.
1

 
Section 1.3
Note and Warrant Shares.
2

 
 
ARTICLE II REPRESENTATIONS AND WARRANTIES
2

 
Section 2.1
Representations and Warranties of the Company.
2

 
Section 2.2
Representations and Warranties of the Investors.
12

 
 
ARTICLE III COVENANTS
14

 
Section 3.1
Securities Compliance.
14

 
Section 3.2
Registration and Listing.
14

 
Section 3.3
Compliance with Laws.
14

 
Section 3.4
Keeping of Records and Books of Account.
15

 
Section 3.5
Reserved.
15

 
Section 3.6
Other Agreements.
15

 
Section 3.7
Reserved.
15

 
Section 3.8
Reporting Status.
15

 
Section 3.9
Amendments.
15

 
Section 3.10
Distributions.
15

 
Section 3.11
Reservation of Shares.
16

 
Section 3.12
Liens.
16

 
Section 3.13
Reserved.
16

 
Section 3.14
Reserved.
16

 
Section 3.15
Transactions with Affiliates.
16

 
Section 3.16
Merger and Sale of Assets.
16

 
Section 3.17
Payment of Taxes, Etc.
17

 
Section 3.18
Corporate Existence.
17

 
Section 3.19
Maintenance of Assets.
17

 
Section 3.20
Reserved.
17

 
Section 3.21
Reserved.
17

 
Section 3.22
Reserved.
17

 
Section 3.23
Reserved.
17

 
Section 3.24
Reserved.
17

 
Section 3.25
Reserved.
17

 
Section 3.26
Material Contracts.
17

 
 
ARTICLE IV CONDITIONS
18

 
Section 4.1
Conditions Precedent to the Obligation of the Company to Close and to Sell the
Securities at Closing.
18

 
Section 4.2
Additional Condition Precedent to the Obligation of the Company to Close and to
Sell the Securities at Closing.
18

 
Section 4.3
Conditions Precedent to the Obligation of the Investors to Close.
18

 
Section 4.4
Conditions Precedent to the Obligation of the Investors to Close.
20


 
- i -

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)



 
 
Page

 
 
ARTICLE V LEGEND
21

 
Section 5.1
Legend.
21

 
Section 5.2
Removal of Legend.
21

 
 
ARTICLE VI INDEMNIFICATION
21

 
Section 6.1
General Indemnity.
21

 
Section 6.2
Indemnification Procedure.
22

 
 
ARTICLE VII MISCELLANEOUS
23

 
Section 7.1
Fees and Expenses.
23

 
Section 7.2
Specific Performance; Consent to Jurisdiction; Venue.
23

 
Section 7.3
Entire Agreement; Amendment.
23

 
Section 7.4
Notices.
24

 
Section 7.5
Waivers.
25

 
Section 7.6
Headings.
25

 
Section 7.7
Successors and Assigns.
25

 
Section 7.8
No Third Party Beneficiaries.
25

 
Section 7.9
Governing Law.
25

 
Section 7.10
Survival.
25

 
Section 7.11
Publicity.
26

 
Section 7.12
Counterparts.
26

 
Section 7.13
Severability.
26

 
Section 7.14
Further Assurances.
26




 
- ii -

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT
 
This NOTE PURCHASE AGREEMENT, dated as of February 1, 2011 (this “Agreement”),
is by and among EVERGREEN ENERGY INC., a Delaware corporation (the “Company”),
and CENTURION CREDIT FUNDING LLC, a Delaware limited liability company and LEVEL
3 CAPITAL FUND LP, a Delaware limited partnership (together, the “Investors”).
 
The parties hereto agree as follows:
 
 
ARTICLE I
 
PURCHASE AND SALE OF NOTE AND WARRANT
 
Section 1.1      Purchase and Sale of Note and Warrant.
 
(a)           Upon the following terms and conditions, the Company shall issue
and sell to the Investors, and the Investors shall purchase from the Company,
(i) one or more promissory notes in an aggregate principal amount of One Million
Five Hundred Fifty Thousand Dollars ($1,550,000) substantially in the form
attached hereto as Exhibit A, (the “Notes”) and (ii) one or more common stock
purchase warrants, in substantially the form attached hereto as Exhibit B (the
“Warrants”), to purchase 200,000 shares of Common Stock of the Company at the
exercise price and upon the terms and conditions set forth therein.
 
(b)           At the Closing (as hereafter defined), upon satisfaction of the
terms and conditions set forth in Article IV, the Company shall issue to the
Investors the Notes and the Warrants, and the Investors shall effectuate an
exchange pursuant to which the Investors will deliver to the Company $3,200,000
of 2007 Notes (as defined in that certain Forbearance and Settlement Agreement,
dated the date hereof, among the Company, the Investors, BIMCO, Inc. and the
holders of 8% Convertible Secured Notes Due 2012 issued by the Company
identified in Exhibit A thereto, hereinafter the “Forbearance and Settlement
Agreement”) (the “Transaction”).  The issuance and sale of the Notes and
Warrants is referred to herein as the “Closing”.
 
(c)           Delivery of the Notes and Warrants at Closing will fully satisfy
any and all obligations under the 2007 Notes to the Investors.
 
(d)           Reserved.
 
(e)           Reserved.
 
Section 1.2     Closing.
 
The Closing under this Agreement shall take place on the Final Settlement Day
(as such term is defined in the Forbearance and Settlement Agreement) and the
satisfaction of the conditions contained in Article IV or on such other date as
may be agreed upon in writing by the parties hereto (the “Closing Date”).  The
Closing shall take place at the offices of the Investors, 152 West 57th Street,
4th Floor, New York, NY 10:00 a.m. New York time or at some other time
 
 
 

--------------------------------------------------------------------------------

 

and location as may be agreed upon by the parties hereto.  At the Closing, the
Investors shall effectuate the Transaction.
 
Section 1.3     Note and Warrant Shares.
 
The Company has authorized and has initially reserved and covenants to continue
to reserve, free of preemptive rights and other similar contractual rights of
stockholders, a number of its authorized but unissued shares of Common Stock at
least equal to one hundred fifty percent (150%) of the aggregate number of
shares of Common Stock to effect the conversion of the Notes in full and
exercise of the Warrants in full.  Any shares of Common Stock issuable upon
conversion of the Notes and upon exercise of the Warrants (and such shares when
issued) are herein referred to as the “Conversion Shares”.  The Notes, the
Warrants and Conversion Shares are sometimes collectively referred to herein as
the “Securities”.
 
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
 
Section 2.1     Representations and Warranties of the Company.
 
The Company hereby represents and warrants to the Investors, as of the Closing
Date except as set forth in the SEC Reports (as defined in Section 2.1(f),
below) or on the Schedule of Exceptions attached hereto with each numbered
Schedule corresponding to the section number herein), as follows:
 
(a)           Organization, Good Standing and Power.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has the requisite corporate power to own, lease and
operate its properties and assets and to conduct its business as it is now being
conducted.  Except as disclosed in the SEC Reports, the Company does not have
any direct or indirect Subsidiaries (as defined in Section 2.1(g)) or own equity
securities of any kind  The Company is duly qualified as a foreign corporation
to do business and is in good standing in every other jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary except for any jurisdiction(s) (alone or in the
aggregate) in which the failure to be so qualified will not have a Material
Adverse Effect.  For the purposes of this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, operations, properties, or
financial condition of the Company and its Subsidiaries.
 
(b)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and perform (i) this Agreement, (ii)
the Notes, (iii) the Warrants, and (iv) the Officer’s Certificate to be
delivered by the Company, dated as of the Closing Date (the “Officer’s
Certificate”) collectively, together with this Agreement, the Notes, the
Warrants and the Officer’s Certificate, the “Transaction Documents”) and to
issue and sell the Securities in accordance with the terms hereof.  The
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated thereby
have been duly and validly authorized by all necessary corporate action, no
further consent or authorization of the Company, its Board of Directors,
stockholders, or any
 
 
-2-

--------------------------------------------------------------------------------

 

other third party is required.  When executed and delivered by the Company and
assuming the due authorization, execution and delivery thereof by the other
parties thereto, each of the Transaction Documents shall constitute a valid and
binding obligation of the Company that is a party thereto, enforceable against
each the Company in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.
 
(c)           Capitalization.  Schedule 2.1(c) sets forth (i) the authorized
capital stock, (ii) the issued and outstanding shares of capital stock of the
Company, (iii) the number of shares of capital stock issuable pursuant to the
Company’s equity incentive plan, and (iv) the number of capital shares issuable
and reserved for issuance pursuant to securities exercisable for, or convertible
into or exchangeable for any capital shares of the Company in each case on the
date of such reports.  All of the outstanding shares of the Common Stock and any
other outstanding security of the Company have been duly and validly
authorized.  Except as set forth in this Agreement, or in the SEC Reports, no
shares of Common Stock or any other security of the Company are entitled to
preemptive rights or registration rights.  Furthermore, except as set forth in
this Agreement and as set forth on Schedule 2.1(c) hereto, there are no
contracts, commitments, understandings, or arrangements by which the Company is
or may become bound to issue additional shares of the capital stock of the
Company or options, securities or rights convertible into shares of capital
stock of the Company.  Except as set forth in the SEC Reports, the Company is
not a party to or bound by any agreement or understanding granting registration
or anti-dilution rights to any person with respect to any of its equity or debt
securities.  Except as set forth in the SEC Reports, the Company is not a party
to, and has no knowledge of, any agreement or understanding restricting the
voting or transfer of any shares of the capital stock of the Company.
 
(d)           Issuance of Securities.  The Notes and Warrants have been duly
authorized by all necessary corporate action and, when paid for or issued in
accordance with the terms hereof, the Notes shall be validly issued and
outstanding, free and clear of all liens, encumbrances and rights of refusal of
any kind.  When the Conversion Shares are issued and paid for in accordance with
the terms of this Agreement and as set forth in the Notes and Warrants, such
shares will be duly authorized by all necessary corporate action and validly
issued and outstanding, fully paid and nonassessable, free and clear of all
liens, encumbrances, and rights of refusal of any kind and the holders shall be
entitled to all rights accorded to a holder of Common Stock.
 
(e)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the performance by the Company of its
obligations under the Notes and the consummation by the Company of the
transactions contemplated hereby and thereby, and the issuance of the Securities
as contemplated hereby, do not and will not (i) violate or conflict with any
provision of the Company’s Certificate of Incorporation (the “Charter”) or
Bylaws (the “Bylaws”), each as amended to date, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, mortgage,
deed of trust, indenture, note, instrument, bond, license, lease agreement,
instrument or obligation to which the Company is a party or by which the Company
or any of the Company’s
 

 
-3-

--------------------------------------------------------------------------------

 

respective properties or assets are bound, (iii) result in a violation of any
material federal, state, local or foreign statute, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations)
applicable to the Company or by which any property or asset of the Company are
bound or affected, or (iv) result in or require the creation or imposition of a
lien, mortgage, security interest, charge or encumbrance of any nature on any
property or asset of the Company under any agreement or any commitment to which
the Company is a party or by which the Company is bound or by which any of its
respective properties or assets are bound (other than pursuant to the
Transaction Documents).  The Company is not required under federal, state,
foreign or local law, rule or regulation to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under the Transaction Documents or issue and sell the Securities in accordance
with the terms hereof (other than any filings, consents and approvals which may
be required to be made by the Company under applicable state and federal
securities laws, rules or regulations or that are not material
 
(f)           SEC Reports, Financial Statements.  The Common Stock of the
Company is registered pursuant to Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Securities and Exchange Commission (the
“Commission”) pursuant to the reporting requirements of the Exchange Act (all of
the foregoing including filings incorporated by reference therein being referred
to herein as the “SEC Reports”).  At the time of the filing, except for prior
errors or omissions contained in SEC Reports at the time of filing, all of which
have been corrected and refiled with the Commission as of the date hereof, and
then at the time of refiling, each Commission Document complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder, and the SEC Reports do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. As of their
respective dates, except for financial statements of the Company that have been
restated and refiled with the Commission prior to the date hereof, and then as
of the date of such restatement, the financial statements of the Company
included in the SEC Reports complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission or other applicable rules and regulations with respect
thereto.  Such financial statements, or if restated prior to the date hereof,
such restated financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company and its Subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
(g)           Subsidiaries.  Schedule 2.1(g) sets forth each Subsidiary of the
Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of each person’s ownership of the outstanding stock or
other interests of such Subsidiary.  For the purposes of this Agreement,
“Subsidiary” shall mean any corporation or other entity of which at
 
 
-4-

--------------------------------------------------------------------------------

 

least 50% of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries.  All of the
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable.  Except as set forth
in the SEC Reports, there are no outstanding preemptive, conversion or other
rights, options, warrants or agreements granted or issued by or binding upon any
Subsidiary for the purchase or acquisition of any shares of capital stock of any
Subsidiary or any other securities convertible into, exchangeable for or
evidencing the rights to subscribe for any shares of such capital
stock.  The  Company or any Subsidiary is not subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of the capital stock of any Subsidiary or any convertible securities,
rights, warrants or options of the type described in the preceding sentence
except as set forth in the SEC Reports.  The Company or any Subsidiary is not
party to, nor has any knowledge of, any agreement restricting the voting or
transfer of any shares of the capital stock of any Subsidiary.  Each subsidiary
is duly organized, validly existing and in good standing under the laws of
jurisdictions where required under applicable law, except where the failure to
qualify would not reasonably be expected to result in a Material Adverse Change
and has the requisite corporate or other power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
 
(h)           No Material Adverse Change.  Except as set forth in the SEC
Reports, no event, circumstance or change has occurred that has caused or
evidences a Material Adverse Effect.
 
(i)           No Undisclosed Liabilities.  Except as disclosed in the SEC
Reports or Schedule 2.1(i), the Company or any of its Subsidiaries has not
incurred any liabilities, obligations, claims or losses (whether liquidated or
unliquidated, secured or unsecured, absolute, accrued, contingent or otherwise)
other than those incurred in the ordinary course of the Company’s or the
Company’s Subsidiaries respective businesses or which, individually or in the
aggregate, are not reasonably likely to have a Material Adverse Effect.
 
(j)           No Undisclosed Events or Circumstances.  Since September 30,
2010, except as set forth in the SEC Reports or on Schedule 2.1(j), no event or
circumstance has occurred or exists with respect to the Company, or the
Company’s Subsidiaries or their respective businesses, properties, prospects,
operations or financial condition, which would require the Company to file a
Form 8-K with the Commission under the Exchange Act or publicly announced under
the rules and regulations of NYSE Arca, but which has not been so publicly
announced or disclosed on a Form 8-K.
 
(k)           Indebtedness.  The Company is not in default with respect to any
Indebtedness, the outstanding principal obligation of which exceeds
$100,000.  For the purposes of this Agreement, “Indebtedness” shall mean, with
respect to any Person, without duplication: (a) all obligations for borrowed
money, (b) all obligations evidenced by bonds, debentures, notes, or other
similar instruments, (c) all obligations in respect of letters of credit, surety
bonds, bankers’ acceptances, current swap agreements, interest rate hedging
agreements, interest rate swaps, or other financial products (excluding
obligations in respect of trade letters or credit or bankers’ acceptances issued
in respect of trade payables to the extent not drawn upon or presented, or, if
drawn upon or presented, the resulting obligation of the Person is paid within
ten (10) Business
 
 
-5-

--------------------------------------------------------------------------------

 

Days), (d) all obligations as lessee under capital leases, (e) all obligations
or liabilities secured by a lien or encumbrance on any asset of such Person,
irrespective of whether such obligation or liability is assumed, (f) any
obligation to pay the deferred and unpaid purchase price of property or
services, which are recorded as liabilities under GAAP, excluding trade payable
arising in the  ordinary course of business, and (g) any Indebtedness of other
Persons guaranteed by such Person to the extent so guaranteed.  SEC Reports and
Schedule 2.1(k) set forth as of the date hereof all outstanding secured
Indebtedness and Indebtedness for borrowed money (either on a secured or
unsecured basis) of the Company.  “Person” means any individual, sole
proprietorship, joint venture, partnership, corporation, limited liability
company, association, joint-stock company, unincorporated organization,
cooperative, trust, estate, governmental entity or any other entity of any kind
or nature whatsoever.
 
(l)           Title to Assets.  The Company and each of its Subsidiaries has
good and valid title to all of its real and personal property reflected in the
SEC Reports, free and clear of any mortgages, pledges, charges, liens, security
interests or other encumbrances, except for Permitted Encumbrances and as set
forth in Schedule 2.1(l).  Any leases relating to real property of the Company
are valid and subsisting and in full force and effect, except where the failure
of such would not reasonably be expected to have a Material Adverse Change
except as set forth in Schedule 2.1(l).  For purposes of this Agreement,
“Permitted Encumbrances” means the individual and collective reference to the
following: (a) pledges or deposits under worker’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts or leases, or to secure public or
statutory obligations, performance or surety bonds, customs duties and the like,
or for the payment of rent, in each case incurred in the ordinary course of
business and not securing Indebtedness, (b) Liens in respect of taxes,
assessments and other governmental charges or levies not yet due or Liens for
taxes, assessments and other governmental charges or levies which are not yet
due or which are being contested in good faith and by appropriate proceedings;
(c) Liens imposed by law, such as carriers’, vendors’, warehousemen’s and
mechanics’ Liens, statutory landlords’ Liens, in each case for sums not yet due
or being contested in good faith and by appropriate proceedings; (d) the Liens
in effect on the Closing Date and to the extent material, reflected in the SEC
Reports; (e) Liens on cash securing reimbursement obligations with respect to
letters of credit that encumber documents and other property relating to such
letters of credit and the proceeds thereof; (f) judgment liens in an aggregate
amount not to exceed $25,000 and Liens securing appeal bonds or letters of
credit issued in support or in lieu of appeal bonds; (g) Liens (including the
interest of a lessor under a capital lease) on property that secure Indebtedness
for the purpose of financing all or any part of the purchase price or cost of
construction or improvement of such property and which attach contemporaneously
with the completion of construction or improvement; (k) Liens granted in the
ordinary course of business, and (l) extensions, renewals or replacements of any
Liens referred to in the clauses above, (m) easements, rights of way,
restrictions, minor defects or irregularities in title and other similar Liens
not interfering in any material respect with the ordinary conduct of the
business of Borrower or any Subsidiary; (n) Liens arising in the ordinary course
of business constituting a statutory right of set-off or unregistered statutory
inchoate Lien not prohibited hereunder; (o) Liens constituting  deposits made in
the ordinary course of business to public utilities or to municipalities or
other Governmental Authorities, to the extent required by such utility,
municipality or Governmental Authority in connection with the supply of services
or utilities to such Loan Party or Subsidiary; and (p) in connection with the
refinancing of the obligations secured thereby, provided that such
 
 
-6-

--------------------------------------------------------------------------------

 

Lien does not extend to any other property and the amount secured by such Lien
is not increased. “Liens” means any lien, security interest, mortgage, pledge,
or other encumbrance of any kind on or with respect to any assets, now owned or
hereafter acquired or any interest therein or any income or profits therefrom.
 
(m)           Actions Pending.  There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against the Company or any
Subsidiary which questions the validity of this Agreement or any of the other
Transaction Documents or any of the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto.  Except as set
forth in the SEC Reports or on Schedule 2.1(m), there is no action, suit, claim,
investigation, arbitration, alternate dispute resolution proceeding or other
proceeding pending or, to the knowledge of the Company, threatened against or
involving the Company, any Subsidiary or any of their respective properties or
assets, which individually or in the aggregate, would reasonably be expected, if
adversely determined, to have a Material Adverse Effect.  There are no
outstanding orders, judgments, injunctions, awards or decrees of any court,
arbitrator or governmental or regulatory body against the Company or any
Subsidiary or any officers or directors of the Company or Subsidiary in their
capacities as such, which individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
(n)           Compliance with Law.  The business of the Company and the
Subsidiaries has been and is presently being conducted in accordance with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances, expect where such noncompliance could not reasonably be expected to
have a Material Adverse Effect.  The Company and each of its Subsidiaries have
all franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it (including any required under any Environmental Laws),
expect as could not reasonably be expected to have a Material Adverse Effect.
Except for such instances as could not reasonably be expected to have a Material
Adverse Effect, there are no past or present events, conditions, circumstances,
incidents, actions or omissions relating to or in any way affecting the Company
or any of its Subsidiaries that violate or may violate any Environmental Law
after the Closing Date or that may give rise to any environmental liability, or
otherwise form the basis of any claim, action, demand, suit, proceeding,
hearing, study or investigation (i) under any Environmental Law, or (ii) based
on or related to the manufacture, processing, distribution, use, treatment,
storage (including without limitation underground storage tanks), disposal,
transport or handling, or the emission, discharge, release or threatened release
of any hazardous substance.  “Environmental Laws” means all applicable federal,
state, local and foreign statutes, Laws, regulations, ordinances, rules,
judgments, orders, decrees, permits or other governmental restrictions,
including, without limitation, those relating to or addressing (i) the
environment or emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes into the environment including ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes or to the reclamation of lands  and shall include, but not
be limited to CERCLA as amended by the Superfund Amendments and Reauthorization
Act of 1986; the Resource Conservation and Recovery Act of 1976, as amended by
the Used Oil Recycling Act of 1980, the Solid Waste Disposal Act Amendments of
1980 and
 
 
-7-

--------------------------------------------------------------------------------

 

the Hazardous and Solid Waste Amendments of 1984; the Toxic Substances Control
Act, 15 U.S.C.; the Federal Water Pollution Control Act; the Hazardous Materials
Transportation Act; the Clean Air Act; the Safe Drinking Water Act; the Federal
Insecticide, Fungicide and Rodenticide Act and the Endangered Species Act, each
as amended and their state and local counterparts or equivalents.
 
(o)           Taxes.  The Company and each of the Subsidiaries have accurately
prepared in all material respects and filed all federal, state and other
material tax returns required by law to be filed by it, has paid or made
provisions for the payment of all taxes shown to be due and all additional
assessments, and adequate provisions have been and are reflected in the
financial statements of the Company and the Subsidiaries for all current taxes
and other charges to which the Company or any Subsidiary is subject and which
are not currently due and payable.  Except as disclosed on Schedule 2.1(o)
hereto, none of the federal income tax returns of the Company or any Subsidiary
have been audited by the Internal Revenue Service.  The Company has no knowledge
of any additional assessments, adjustments or contingent tax liability (whether
federal or state) of any nature whatsoever, whether pending or threatened
against the Company or any Subsidiary for any period, or of any basis for any
such assessment, adjustment or contingency.
 
(p)           Disclosure.  Except for the transactions contemplated by this
Agreement and as set forth on Schedule 2.1(p), the Company confirms that neither
it nor any other person acting on its behalf has provided the Investors or their
agents or counsel with any information that constitutes or might constitute
material, nonpublic information.  Neither this Agreement or the Schedules hereto
nor any other documents, certificates or instruments furnished to the Investors
by or on behalf of the Company or any Subsidiary in connection with the
transactions contemplated by this Agreement contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made herein or therein, in the light of the circumstances under which
they were made herein or therein, not misleading.
 
(q)           Books and Records; Internal Accounting Controls.  The records and
documents of the Company and its Subsidiaries accurately reflect in all material
respects the information relating to the business of the Company, the location
and collection of its assets, and the nature of all transactions giving rise to
the obligations or accounts receivable of the Company. The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it as of the Closing Date.  The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.  The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for itself and its Subsidiaries and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms.  The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the
 
 
-8-

--------------------------------------------------------------------------------

 

Company’s most recently filed periodic report under the Exchange Act (such date,
the “Evaluation Date”).  The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the Company’s internal control over financial reporting
(as such term is defined in the Exchange Act) that has materially affected, or
is reasonably likely to materially affect, the Company’s internal control over
financial reporting.
 
(r)           Material Agreements.  Except as set forth on Schedule 2.1(r)
hereto, the Company and each of its Subsidiaries have performed all obligations
required to be performed by them to date under any written or oral contract,
instrument, agreement, commitment, obligation, plan or arrangement, filed or
required to be filed with the Commission or any other material contract,
material instrument, material agreement, material commitment, material
obligation, material plan or material arrangement to which the Company is a
party or by which the Company’s properties or assets are bound (collectively,
the “Material Agreements”).  Neither the Company or nor any of its Subsidiaries
has received any notice of default under any Material Agreement where such would
result in a Material Adverse Effect.  The Company or any of its Subsidiaries is
not in default under any Material Agreement now in effect where any such default
would result in a Material Adverse Effect.
 
(s)           Transactions with Affiliates.  Except as set forth on Schedule
2.1(s) hereto, there are no loans, leases, agreements, contracts, royalty
agreements, management contracts or arrangements or other continuing
transactions between (a) any Company, any Subsidiary or any of their respective
customers or suppliers on the one hand, and (b) on the other hand, any officer,
employee, consultant or director of any Company, or any of its Subsidiaries, or
any person owning at least 5% of the outstanding capital stock of any Company or
any Subsidiary or any member of the immediate family of such officer, employee,
consultant, director or stockholder or any corporation or other entity
controlled by such officer, employee, consultant, director or stockholder, or a
member of the immediate family of such officer, employee, consultant, director
or stockholder which, in each case, is required to be disclosed in the SEC
Reports or in any Company’s most recently filed definitive proxy statement on
Schedule 14A, that is not so disclosed in the SEC Reports or in such proxy
statement.
 
(t)           Securities Act of 1933.  Subject to the accuracy of the
representations and warranties of the Investors contained in Section 2.2 hereof,
the Company has complied and will comply with all applicable federal and state
securities laws in connection with the offer, issuance and sale of the
Securities hereunder.  Neither the Company nor to the Company’s knowledge any
Person acting on its behalf has conducted any “general solicitation” or “general
advertising” (as those terms are used in Regulation D) in connection with the
offer or sale of any of the Securities.  The Company is not, and has never been,
a company described in Rule 144(i)(1) under the Securities Act, and is a
“reporting issuer” as described in Rule 144(c)(1) under the Securities
Act.  Neither the Company nor any of its Subsidiaries, nor to the Company’s
knowledge any Person acting on its or their behalf has, directly or indirectly,
made any offers or sales of any the Company security or solicited any offers to
buy any security, under circumstances that would adversely affect reliance by
the Company on Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) for the exemption from the registration requirements imposed
under Section 5 of the Securities Act for the transactions contemplated
 
 
-9-

--------------------------------------------------------------------------------

 

hereby or that would require such registration under the Securities
Act.  Subject to the accuracy of the representations and warranties of the
Investors contained in Section 2.2 hereof, the offer and sale of the Notes to
the Investors as contemplated hereby is exempt from the registration
requirements of the Securities Act.  The Company has not, and to the Company’s
knowledge, none of its directors, officers or controlling persons, has taken or
will, in violation of applicable law, take, any action designed to or that might
reasonably be expected to cause or result in, or which has constituted,
stabilization or manipulation of the price of the Common Stock to facilitate the
sale or resale of the securities issued or issuable in connection with the
transactions contemplated hereunder.
 
(u)           Employees.  As of the Closing, the Company or any Subsidiary has
no collective bargaining arrangements or agreements covering any of its
employees, except as set forth in the SEC Reports.  Except as set forth in the
SEC Reports, neither the Company or nor any Subsidiary has any employment
contract, agreement regarding proprietary information, non-competition
agreement, non-solicitation agreement, confidentiality agreement, or any other
similar contract or restrictive covenant, relating to the right of any officer,
employee or consultant to be employed or engaged by the Company or any
Subsidiary that is required to be disclosed in the SEC Reports that is not so
disclosed.
 
(v)           Intellectual Property.  Except as set forth on Schedule 2.1(v),
the Company and each of the Subsidiaries owns or possesses the rights to use all
patents (and any patentable improvements thereof), trademarks, service marks,
trade names, domain names, copyrights (and any copyrightable derivative works
thereof), websites and intellectual property rights relating thereto (to any of
the foregoing list, whether or not registered), licenses and authorizations
which are necessary for the conduct of its business as now conducted without
infringement or any conflict with the rights of others, except where such
conflicts could not reasonably be expected to have a Material Adverse Effect.
 
(w)           Absence of Certain Developments.  Except as set forth in the SEC
Reports or Schedule 2.1(w), since September 30, 2010, neither the Company or nor
any Subsidiary has:
 
(i)           issued any stock, bonds or other corporate securities or any
right, options or warrants with respect thereto;
 
(ii)           borrowed any amount in excess of $1,000,000 or incurred or become
subject to any other liabilities in excess of $1,000,000 (absolute or
contingent) except current liabilities incurred in the ordinary course of
business which are comparable in nature and amount to the current liabilities
incurred in the ordinary course of business during the comparable portion of its
prior fiscal year, as adjusted to reflect the current nature and volume of the
business of the Company and its Subsidiaries;
 
(iii)           discharged or satisfied any lien or encumbrance in excess of
$1,000,000 or paid any obligation or liability (absolute or contingent) in
excess of $1,000,000, other than current liabilities paid in the ordinary course
of business;
 
(iv)           declared or made any payment or distribution of cash or other
property to stockholders with respect to its stock, or purchased or redeemed, or
made any agreements so to
 
 
-10-

--------------------------------------------------------------------------------

 

purchase or redeem, any shares of its capital stock, in each case in excess of
$100,000 individually or $100,000 in the aggregate;
 
(v)           sold, assigned or transferred any other tangible assets, or
canceled any debts or claims, in each case in excess of $1,000,000, except in
the ordinary course of business;
 
(vi)           sold, assigned or transferred any patent rights, trademarks,
trade names, copyrights, trade secrets or other intangible assets or
intellectual property rights in excess of $1,000,000, or disclosed any
proprietary confidential information to any person except to customers in the
ordinary course of business;
 
(vii)           suffered any material losses or waived any rights of material
value, whether or not in the ordinary course of business, or suffered the loss
of any material amount of prospective business;
 
(viii)           made any changes in employee compensation except in the
ordinary course of business and consistent with past practices;
 
(ix)           made capital expenditures or commitments therefor that aggregate
in excess of $1,000,000 for the Company;
 
(x)           suffered any material damage, destruction or casualty loss,
whether or not covered by insurance;
 
(xi)           experienced any material problems with labor or management in
connection with the terms and conditions of their employment; or
 
(xii)           entered into an agreement, written or otherwise, to take any of
the foregoing actions.
 
(x)           Public Utility Holding Company Act and Investment Company Act
Status.  Neither the Company or nor any of its Subsidiaries is a “holding
company,” “subsidiary company” of a “holding company” or “affiliate” of a
“holding company” or a “public utility company” as such terms are defined in the
Public Utility Holding Company Act of 2005, as amended.  Neither the Company or
nor any of its Subsidiaries is, and as a result of and immediately upon the
Closing, will not be, an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
 
(y)           ERISA.  No liability to the Pension Benefit Guaranty Corporation
has been incurred with respect to any Plan by the Company or any of its
Subsidiaries which is or would be materially adverse to the Company or its
Subsidiaries.  The execution and delivery of this Agreement and the issuance and
sale of the Securities will not involve any transaction which is subject to the
prohibitions of Section 406 of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) or in connection with which a tax could be imposed
pursuant to Section 4975 of the Internal Revenue Code of 1986, as amended.  As
used in this Section 2.1, the term “Plan” shall mean an “employee pension
benefit plan” (as defined in Section 3 of ERISA) which is or has been
established or maintained, or to which contributions are or have been made, by
the Company or any Subsidiary or by any trade or business, whether or not
incorporated,
 
 
-11-

--------------------------------------------------------------------------------

 

which, together with any Company or any Subsidiary, is under common control, as
described in Section 414(b) or (c) of the Code.
 
(z)           No Integrated Offering.  Neither the Company, or nor any of its
affiliates, or any person acting on its or their behalf, has not directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Securities pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the Securities Act which would prevent the Company
from selling the Securities pursuant to Regulation D and Rule 506 thereof under
the Securities Act, or any applicable exchange-related stockholder approval
provisions, nor will the Company or any of its affiliates or subsidiaries take
any action or steps that would cause the offering of the Securities to be
integrated with other offerings.  .
 
(aa)           Dilutive Effect.  The Company understands and acknowledges that
its obligation to issue the Conversion Shares upon the conversion of any Note in
accordance with this Agreement is absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interest of other
stockholders of the Company.
 
(bb)           DTC Status.   Except as set forth on Schedule 2.1(bb) hereto, the
Company’s transfer agent is a participant in and the Common Stock is eligible
for transfer pursuant to the Depository Trust Company Automated Securities
Transfer Program.  The name, address, telephone number, fax number, contact
person and email of the Company’s transfer agent is set forth on Schedule
2.1(bb) hereto.
 
(cc)           Governmental Approvals.  Except for the filing of any notice
prior or subsequent to the Closing that may be required under applicable state
and/or federal securities laws (which if required, shall be filed on a timely
basis), no authorization, consent, approval, license, exemption of, filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the execution or delivery of the Notes and Warrants,
or for the performance by the Company or any of its Subsidiaries of its
obligations under the Transaction Documents.
 
(dd)           Broker’s Fees.  Except as set forth on Schedule 2.1(dd), the
Company has no obligation to any Person in respect of any finder’s, broker’s,
investment banking or other similar fee in connection with any of the
transactions contemplated under the Transaction Documents.
 
Section 2.2     Representations and Warranties of the Investors.
 
Each Investor severally, and not jointly, represents and warrants, as applied
solely to such Investor, that:


(a)           Organization; Authorization.  Such Investor is duly organized,
validly existing and in good standing under the laws of the jurisdiction of
their organization with the requisite corporate, limited partnership or
organizational power and authority to enter into and to consummate the
transactions contemplated in the Transaction Documents to which such Investor is
a party and to otherwise carry out its obligations thereunder.  The execution,
delivery and performance by such Investor of the transactions contemplated by
the Transaction Documents to
 
 
-12-

--------------------------------------------------------------------------------

 

which such Investor is a party have been duly authorized and will each
constitute the valid and legally binding obligation of such Investor,
enforceable against such Investor in accordance with their respective terms,
except as such enforceability may be limited by applicable bankruptcy,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
 
(b)           Purchase Entirely for Own Account.  The Notes and Warrants to be
purchased by such Investor hereunder will be acquired by such Investor as
principal for such Investor’s own account, for investment purposes, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and such Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act, provided, however, that by making
the representations herein, such Investor does not agree to hold the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with Federal and state securities laws
applicable to such disposition.  Such Investor is not a registered broker dealer
or an entity engaged in the business of being a broker dealer.
 
(c)           Securities Act.  Such Investor further represents and warrants to
the Company as of the date hereof that (i) such Investor has such knowledge and
experience in financial and business matters that such Investor is capable of
evaluating the merits and risks of the proposed investment in the Securities;
(ii) such Investor understands that neither the Notes nor the Warrants nor the
Conversion Shares may be sold, transferred or otherwise disposed of by it
without registration under the Securities Act and any applicable state
securities laws, or an exemption therefrom, and that in the absence of an
effective registration statement covering such securities or an available
exemption from registration, such Investor might be required to hold such
securities indefinitely; and (iii) such Investor is an “accredited investor”
within the meaning of Regulation D promulgated under the Securities Act.
 
(d)           No General Solicitation.  Such Investor did not learn of the
investment in the Notes and Warrants as a result of any “general advertising” or
“general solicitation” as those terms are contemplated in Regulation D, as
amended, under the 1933 Act.
 
(e)           Restricted Securities.  Such Investor acknowledges and agrees that
the Notes, Warrants and Conversion Shares are “restricted securities” as that
term is defined under Rule 144 promulgated under the Securities Act of 1933, as
amended, and may not be sold or otherwise transferred by the Investor without
registration or an available exemption from registration.  Such Investor
acknowledges that the Company has no obligation to register the Notes,
Warrants  or Conversion Shares for resale by such Investor and that such
Investor may have to bear the risk of an investment in the Notes, Warrants or
Conversion Shares for an indefinite period of time.
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
COVENANTS
 
The Company covenants with the Investors as follows, which covenants are for the
benefit of the Investors and their assignees.  Unless otherwise set forth in the
covenants in this Article III, such covenants shall survive each of the Closing
hereunder until the Notes are paid in full and the Warrants have been exercised
in full.
 
Section 3.1     Securities Compliance.
 
The Company shall notify the Commission in accordance with its rules and
regulations, of the transactions contemplated by any of the Transaction
Documents and shall take all other necessary action and proceedings as may be
required and permitted by applicable law, rule and regulation, for the legal and
valid issuance of the Securities to the Investors or subsequent holders.
 
Section 3.2     egistration and Listing.
 
The Company shall cause its Common Stock to continue to be registered under
Sections 12(b) or 12(g) of the Exchange Act, to comply in all material respects
with its reporting and filing obligations under the Exchange Act and to not take
any action or file any document (whether or not permitted by the Securities Act
or the rules promulgated thereunder) to terminate or suspend such registration
or to terminate or suspend its reporting and filing obligations under the
Exchange Act or Securities Act.  The Company will take all action necessary to
continue the listing or trading of its Common Stock on the OTC Bulletin Board,
the NYSE Arca Exchange, the New York Stock Exchange, the NYSE Alternext
Exchange, the Nasdaq Capital Markets, the Nasdaq Global Markets, the Nasdaq
Global Select Market or on the Toronto Stock Exchange.  If required, the Company
will promptly file the “Listing Application” for, or in connection with, the
issuance and delivery of any of the Conversion Shares.  Subject to the terms of
the Transaction Documents, the Company further covenants that it will take such
further action as the Investors may reasonably request, all to the extent
required from time to time to enable the Investors to sell the Conversion Shares
without registration under the Securities Act in accordance with Rule 144
promulgated under the Securities Act.  Upon the request of the Investors, the
Company shall deliver to the Investors a written certification of a duly
authorized officer as to whether it has complied with such requirements.
 
Section 3.3     Compliance with Laws.
 
The Company shall comply in all respects, and cause each Subsidiary to comply in
all respects, with all applicable laws, rules, regulations and orders of any
governmental authority, including without limitation, all Environmental Laws,
securities law, rules and regulations, as well as all contractual obligations
and agreements with respect to remediation or other mining, safety or
environmental matters and timely make all filings required by any such laws,
rules and regulations, expect as could not reasonably be expected to have a
Material Adverse Effect.
 
 
-14-

--------------------------------------------------------------------------------

 
 
Section 3.4     Keeping of Records and Books of Account.
 
The Company shall keep and cause each Subsidiary to keep adequate records and
books of account, in which complete entries will be made in accordance with GAAP
consistently applied, reflecting all financial transactions of the Company and
its Subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.  Upon request of
Investors, the Company shall furnish or cause to be furnished to Investors any
and all books and records or any other information requested by Investors
relating to the financial condition of the Company.
 
Section 3.5     Reserved.
 
Section 3.6     Other Agreements.
 
The Company shall not enter or permit any Subsidiary to enter into any agreement
in which the terms of such agreement would restrict or impair the right or
ability to perform of the Company or any of its Subsidiaries under any
Transaction Document.
 
Section 3.7     Reserved.
 
Section 3.8     Reporting Status.
 
So long as the Investors beneficially own any of the Securities, the Company
shall timely file all reports required to be filed with the Commission pursuant
to the Exchange Act, and the Company shall not terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would permit such termination.  The Company
shall promptly disclose on Form 8-K the occurrence of any Material Adverse
Effect or any event that could reasonably be expected to cause a Material
Adverse Effect, to the extent such disclosure is required by the Exchange Act.
 
Section 3.9     Amendments.
 
The Company shall not amend or waive any provision of its Certificate of
Incorporation or Bylaws in any way that would adversely affect the rights of the
holder of the Notes or the Warrants.
 
Section 3.10   Distributions.
 
Upon the occurrence of an event that with the giving of notice or the passage of
time, or both, would constitute an Event of Default or any Event of Default (as
defined in the Notes) has occurred and is continuing, the Company agrees that it
shall not, (i) declare or pay any dividends or make any distributions (by
reduction of capital or otherwise) to any holder(s) of Common Stock (or security
convertible into or exercisable for Common Stock) or set aside or otherwise
deposit or invest any sums for such purpose, other than in connection with a
distribution of rights or preferred stock in accordance with the Rights
Agreement, dated December 4, 2008, between the Company and Interwest Transfer
Company, Inc., as Rights Agent or (ii) redeem, retire, defease, purchase or
otherwise acquire for value, directly or indirectly, any Common Stock or other
equity security of the Company or set aside or otherwise deposit or invest any
sums for such purpose; provided, however, in any event nothing provided herein
shall prohibit the cashless exercise of outstanding options or warrants on
Common Stock or other equity security of the Company.
 
 
-15-

--------------------------------------------------------------------------------

 

Section 3.11   Reservation of Shares.
 
So long as the Notes or the Warrants remain outstanding, the Company shall take
all action necessary to at all times have authorized and reserved for the
purpose of issuance, one hundred fifty percent (150%) of the aggregate number of
shares of Common Stock needed to provide for the issuance of the Conversion
Shares.
 
Section 3.12   Liens.
 
So long as the Notes remain outstanding, neither the Company nor any of its
Subsidiaries shall enter into, create, incur, assume, suffer or permit to exist
any Lien on or with respect to any of its assets, other than a Permitted
Encumbrance, unless simultaneously thereto, also grants, assigns and conveys in
favor of the Investors a pari passu Lien on all of such assets and all proceeds
therefrom.
 
Section 3.13   Reserved.
 
Section 3.14   Reserved.
 
Section 3.15   Transactions with Affiliates.
 
The Company shall not, directly or indirectly, (i) purchase, acquire or lease
any property from, or sell, transfer or lease any property to, any officer,
director, agent, employee or any affiliate of the Company or any Subsidiary, or
(ii) make any payments of management, consulting or other fees for management or
similar services, or of any Indebtedness owing to any officer, director, agent,
employee, or other affiliate of the Company or any Subsidiary, including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director, agent or such
employee or, to the knowledge of the Company, any entity in which any officer,
director, agent or any such employee has a substantial interest or is an
officer, director, trustee or partner, in an aggregate amount in excess of
$50,000, other than (x) for payment of reasonable salary for services actually
rendered, as approved by the Board of Directors of the Company as fair and
reasonable in all respects to the Company or the applicable Subsidiary and upon
terms no less favorable to the Company or such Subsidiary that the Company or
such Subsidiary would obtain in a comparable arm’s length transaction with an
unaffiliated person, (y) reimbursement for expenses incurred on behalf of the
Company in the ordinary course of and pursuant to the reasonable requirements of
the business or any Subsidiary and (z) as set forth on Schedule 3.15 hereof.
 
Section 3.16   Merger and Sale of Assets.
 
The Company shall not, directly or indirectly: (i) merge into or with or
consolidate with any other Person or permit any other Person to merge into or
with or consolidate with it, (ii) in any way or manner alter its organizational
structure or effect a change of entity; (iii) wind up, liquidate or dissolve or
(iv) agree to do any of the foregoing.
 
 
-16-

--------------------------------------------------------------------------------

 

Section 3.17   Payment of Taxes, Etc.
 
The Company shall, and shall cause each of its Subsidiaries to, promptly pay and
discharge, or cause to be paid and discharged, when due and payable, all lawful
taxes, assessments and governmental charges or levies imposed upon the income,
profits, property or business of the Company and the Subsidiaries; provided,
however, that any such tax, assessment, charge or levy need not be paid if the
validity thereof shall currently be contested in good faith by appropriate
proceedings and if the Company or such Subsidiaries shall have set aside on its
books adequate reserves with respect thereto, and provided, further, that the
Company and such Subsidiaries will pay all such taxes, assessments, charges or
levies forthwith upon the commencement of proceedings to foreclose any lien
which may have attached as security therefor.
 
Section 3.18   Corporate Existence.
 
The Company shall, maintain in full force and effect its corporate existence,
rights and franchises and all licenses and other rights to use property owned or
possessed by it and reasonably deemed by it to be necessary to the conduct of
its business.
 
Section 3.19   Maintenance of Assets.
 
So long as the Notes remain outstanding, the Company shall keep its material
properties in good repair, working order and condition, reasonable casualty and
wear and tear excepted, and from time to time make all necessary repairs
thereto.
 
Section 3.20   Reserved.
 
Section 3.21   Reserved.
 
Section 3.22   Reserved.
 
Section 3.23   Reserved.
 
Section 3.24   Reserved.
 
Section 3.25   Reserved.
 
Section 3.26   Material Contracts.
 
The Company and each of its Subsidiaries shall comply with and perform all
obligations required to be performed by them to date under any Material
Agreement, except where the failure to comply would not result in a Material
Adverse Effect.
 
 
-17-

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
CONDITIONS
 
Section 4.1     Conditions Precedent to the Obligation of the Company to Close
and to Sell the Securities at Closing.
 
The obligation hereunder of the Company to close and issue and sell the
Securities to the Investors at the Closing is subject to the satisfaction or
waiver, at or before such closing of the conditions set forth below.  These
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion.
 
(a)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(b)           Delivery of Note Amount.  In connection with the Closing, the
Investors shall have delivered $3,200,000 of the 2007 Notes.
 
(c)           Accuracy of the Investors’ Representations and Warranties.  Each
of the representations and warranties of the Investors in this Agreement and the
other Transaction Documents shall be true and correct in all material respects
as of the date of the Closing.
 
(d)           Forbearance and Settlement Agreement. The transactions
contemplated by the Forbearance and Settlement Agreement set to occur on the
Final Settlement Date, including without limitation the delivery by the Settling
2007 Noteholders of $3,200,000 of ’07 Notes to the Investors [by electronic
means using the DTC deposit/withdrawal at custodian (DWAC) system] shall have
been consummated.
 
Section 4.2     Additional Condition Precedent to the Obligation of the Company
to Close and to Sell the Securities at Closing.
 
In addition to the conditions set forth in Section 4.1, the obligation hereunder
of the Company to close and issue and sell the Notes to the Investors at the
Closing is subject to the satisfaction or waiver, at or before such closing of
the condition set forth below.  This condition is for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion.
 
(a)           Delivery of Transaction Documents.  The Transaction Documents to
which the Investors are a party shall have been duly executed and delivered by
the Investors to the Company.
 
Section 4.3     Conditions Precedent to the Obligation of the Investors to
Close.
 
The obligation hereunder of the Investors to purchase the Notes and consummate
the transactions contemplated by this Agreement is subject to the satisfaction
or waiver, at or before
 
 
-18-

--------------------------------------------------------------------------------

 

the Closing, of each of the conditions set forth below.  These conditions are
for the Investors’ sole benefit and may be waived by the Investors at any time
in their sole discretion.
 
(a)           Accuracy of the Company’s Representations and Warranties.  Each of
the representations and warranties of the Company in this Agreement and the
other Transaction Documents shall be true and correct in all material respects
as of the date of the Closing.
 
(b)           Event of Default.  No Event of Default (as defined in the Notes)
shall have occurred and be continuing.
 
(c)           No Suspension, Etc.  At any time prior to the Closing, trading in
securities generally as reported by Bloomberg Financial Markets (“Bloomberg”)
shall not have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by Bloomberg, or on the New
York Stock Exchange, nor shall a banking moratorium have been declared either by
the United States or New York State authorities, nor shall there have occurred
any material outbreak or escalation of hostilities or other national or
international calamity or crisis of such magnitude in its effect on, or any
material adverse change in any financial market which, in each case, in the
judgment of the Investors, makes it impracticable or inadvisable to purchase the
Securities.
 
(d)           No Suspension, Etc.  The Listing of the Common Stock shall not
have been suspended, without subsequent listing on any one of, or the failure of
the Common Stock to be listed on at least one of the NYSE Arca Exchange, the New
York Stock Exchange, Inc., the OTC Bulletin Board, the Nasdaq Capital Markets,
the Nasdaq Global Market, the Nasdaq Global Select Market, or the NYSE Alternext
Exchange for a period of five (5) consecutive Trading Days.
 
(e)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement and the Transition Documents.
 
(f)           No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any governmental authority shall have been commenced,
and to Company’s knowledge, no investigation by any governmental authority shall
have been threatened, against the Company or any Subsidiary, or any of the
officers, directors or affiliates of the Company or any Subsidiary seeking to
restrain, prevent or change the transactions contemplated by this Agreement, or
seeking damages in connection with such transactions.
 
(g)           Notes.  The Company shall have delivered to the Investors the
applicable Notes.
 
(h)           Material Adverse Effect.  No Material Adverse Effect shall have
occurred since September 30, 2010.
 
(i)           Payment of Investors’ Expenses.  The Company shall have paid the
fees and expenses described in Section 7.1 that have been invoiced the same day
as such advance or shall have otherwise instructed the Investors to deduct and
retain from the applicable advance the amount of such invoiced fees and
expenses; provided, however, in no event shall the Company
 
 
-19-

--------------------------------------------------------------------------------

 

be required to pay fees and expenses in connection with the negotiation,
execution and delivery of this Agreement and the other Transaction Documents in
excess of $25,000.
 
(j)           Forbearance and Settlement Agreement. The transactions
contemplated by the Forbearance and Settlement Agreement set to occur on the
Final Settlement Date, including without limitation the delivery by the Settling
2007 Noteholders of $3,200,000 of ’07 Notes to the Investors [by electronic
means using the DTC deposit/withdrawal at custodian (DWAC) system] shall have
been consummated.
 
Section 4.4     Conditions Precedent to the Obligation of the Investors to
Close.
 
In addition to the conditions set forth in Section 4.3, the obligation hereunder
of the Investors to purchase the Notes and consummate the transactions
contemplated by this Agreement is subject to the satisfaction or waiver, at or
before the Closing, of each of the conditions set forth below.  These conditions
are for the Investors’ sole benefit and may be waived by the Investors at any
time in their sole discretion.
 
(a)           Reserved.
 
(b)           Notes; Warrants; Transaction Documents.  The Company shall have
delivered to the Investors the Notes and the Warrants and shall have duly
executed and delivered the other Transaction Documents, to the Investors.
 
(c)           Secretary’s Certificate.  The Company shall have delivered to the
Investors a secretary’s certificate, dated as of the Closing Date, as to (i) the
resolutions adopted by the Board of Directors approving the transactions
contemplated hereby, (ii) the Charter, (iii) the Bylaws, each as in effect at
the Closing, and (iv) the authority and incumbency of the officers of the
Company or applicable Subsidiary executing the Transaction Documents and any
other documents required to be executed or delivered in connection therewith.
 
(d)           Officer’s Certificate.  The Company shall have delivered to the
Investors a certificate signed by an executive officer on behalf of the Company,
dated as of the date of the Closing Date, confirming the accuracy of the
Company’s representations, warranties and covenants as of such date and
confirming the compliance by the Company and each of the Subsidiaries with the
conditions precedent set forth Sections 4.3 and 4.4 as of the Closing Date.
 
(e)           Reserved.
 
(f)           Reserved.
 
(g)           Consents.  The Company shall have obtained all consents,
approvals, or waivers from all governmental authorities, third parties and the
Company security holders necessary (i) for the execution, delivery and
performance of this Agreement and the Transaction Documents and the transactions
contemplated hereby and thereby and (ii) to not, except as set forth on Schedule
4.4(g), trigger any preemptive rights, rights of first refusal, put or call
rights or obligations, anti-dilution rights or similar rights that any holder of
the Company’s securities may have with respect to the execution, delivery and
performance of this Agreement and each of the
 
 
-20-

--------------------------------------------------------------------------------

 

Transaction Documents and all transactions contemplated hereby and thereby, all
without material cost or other adverse consequences to any Company.
 
 
ARTICLE V
 
CERTIFICATE LEGEND
 
Section 5.1     Legend.
 
Each certificate representing the Securities shall be stamped or otherwise
imprinted with a legend substantially in the following form (in addition to any
legend required by applicable state securities or “blue sky” laws):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR EVERGREEN ENERGY INC. SHALL HAVE RECEIVED AN OPINION OF
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
Section 5.2     Removal of Legend.
 
The Company agrees to issue or reissue certificates representing any of the
Conversion Shares, without the legend set forth above if at such time, prior to
making any transfer of the Conversion Shares, the holder thereof shall give
written notice to the Company describing the manner and terms of such transfer
and removal as the Company may reasonably request, and  (x) the holder is
selling such Conversion Shares in compliance with the provisions of Rule 144 or
other exemption from registration, (y) such Conversion Shares have been
registered for sale under the Securities Act and the holder is selling such
shares and is complying with its prospectus delivery requirement under the
Securities Act, or (z) the provisions of paragraph (b)(1)(i) of Rule 144 apply
to such Shares.
 
ARTICLE VI
 
INDEMNIFICATION
 
Section 6.1     General Indemnity.
 
The Company agrees to indemnify and hold harmless the Investors (and their
directors, officers, members, partners, affiliates, agents, successors and
assigns) from and against any and all losses, liabilities, deficiencies, costs,
damages and expenses (including, without limitation, reasonable attorneys’ fees,
charges and disbursements) incurred by the Investors as a result of
 

 
-21-

--------------------------------------------------------------------------------

 

any inaccuracy in or breach of the representations, warranties or covenants made
by the Company.
 
Section 6.2     Indemnification Procedure.
 
Any party entitled to indemnification under this Article VI (an “indemnified
party”) will give written notice to the indemnifying party of any matter giving
rise to a claim for indemnification; provided, that the failure of any party
entitled to indemnification hereunder to give notice as provided herein shall
not relieve the indemnifying party of its obligations under this Article VI
except to the extent that the indemnifying party is actually prejudiced by such
failure to give notice.  In case any such action, proceeding or claim is brought
against an indemnified party in respect of which indemnification is sought
hereunder, the indemnifying party shall be entitled to participate in and,
unless in the reasonable judgment of the indemnifying party a conflict of
interest between it and the indemnified party exists with respect to such
action, proceeding or claim (in which case the indemnifying party shall be
responsible for the reasonable fees and expenses of one separate counsel for the
indemnified parties), to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party.  In the event that the indemnifying party
advises an indemnified party that it will contest such a claim for
indemnification hereunder, or fails, within thirty (30) days of receipt of any
indemnification notice to notify, in writing, such person of its election to
defend, settle or compromise, at its sole cost and expense, any action,
proceeding or claim (or discontinues its defense at any time after it commences
such defense), then the indemnified party may, at its option, defend, settle or
otherwise compromise or pay such action or claim.  In any event, unless and
until the indemnifying party elects in writing to assume and does so assume the
defense of any such claim, proceeding or action, the indemnified party’s costs
and expenses arising out of the defense, settlement or compromise of any such
action, claim or proceeding shall be losses subject to indemnification
hereunder.  The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim.  The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto.  If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense.  The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written
consent.  Notwithstanding anything in this Article VI to the contrary, the
indemnifying party shall not, without the indemnified party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the indemnified party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the indemnified party of a release from all
liability in respect of such claim.  The indemnification obligations to defend
the indemnified party required by this Article VI shall be made by periodic
payments of the amount thereof during the course of investigation or defense, as
and when bills are received or expense, loss, damage or liability is incurred,
so long as the indemnified party shall refund such moneys if it is ultimately
determined by a court of competent jurisdiction that such party was not entitled
to indemnification.  The indemnity agreements contained herein shall be in
addition to (a) any cause of action or similar rights of the
 

 
-22-

--------------------------------------------------------------------------------

 

indemnified party against the indemnifying party or others, and (b) any
liabilities the indemnifying party may be subject to pursuant to the law.
 
 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.1     Fees and Expenses.
 
The Company shall pay the costs, fees and expenses of the Investors incurred in
connection with the negotiation, execution and delivery of the Transaction
Documents, including reasonable diligence and legal fees and expenses, which
fees and expenses shall not exceed Twenty-Five Thousand Dollars ($25,000) in the
aggregate without the prior written notice to the Company.
 
Section 7.2     Specific Performance; Consent to Jurisdiction; Venue.
 
(a)           The Company and the Investors acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the other Transaction Documents were not performed in accordance
with their specific terms or were otherwise breached.  It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement or the other Transaction
Documents and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.
 
(b)           The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in New
York County, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York is not the proper
venue.  The parties irrevocably consent to personal jurisdiction in the state
and federal courts of the state of New York.  The Company and the Investors
consent to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing in this Section 7.2
shall affect or limit any right to serve process in any other manner permitted
by law.  THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.
 
Section 7.3     Entire Agreement; Amendment.
 
This Agreement and the Transaction Documents and the Forbearance and Settlement
Agreement contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the other Transaction Documents, the Company or the Investors make
no representation, warranty, covenant or undertaking with respect to such
matters, and they supersede all prior understandings and agreements with respect
to said subject matter, all of which are merged herein.  No provision of this
Agreement may be waived or amended other than by a written instrument signed by
the Company and the Investors.  Any amendment or waiver effected in accordance
with this Section 7.3 shall be binding upon the Investors (and their assigns)
and the Company.
 
 
-23-

--------------------------------------------------------------------------------

 

Section 7.4     Notices.
 
Any notice, demand, request, waiver or other communication required or permitted
to be given hereunder shall be in writing and shall be effective (a) upon hand
delivery by telecopy or facsimile at the address or number designated below (if
delivered on a Business Day (as defined in the Notes) during normal business
hours where such notice is to be received), or the first Business Day (as
defined in the Notes) following such delivery (if delivered other than on a
Business Day (as defined in the Notes) during normal business hours where such
notice is to be received) or (b) on the second Business Day (as defined in the
Notes) following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.  The addresses for such communications shall be:
 
If to the Company:
Evergreen Energy Inc.
1225 17th Street, Suite 1300
Denver, Colorado 80202-5506
Tel: (303) 293-2992
Fax:(303) 293-8430
Attention: Chief Financial Officer
 
   
with copies (which copies
shall not constitute notice
to the Company) to:
Calfee, Halter & Griswold.
800 Superior Ave N.E.
Cleveland, Ohio 44118
Tel: (216) 622-8378 899-7300
Fax: (216) 241-0816
Attention: Thomas Cicarella, Esq.
   
If to the Investors:
Centurion Credit Funding LLC
152 West 57th Street, 54th Floor
New York, NY 10019
Tel: (212) 581-0500
Fax: (212) 582-2424
Attention: David Levy
     
Level 3 Capital Fund LP
152 West 57th Street, 4th Floor
New York, NY  10019
Tel: (212) 581-0500
Fax: (212) 582-2424
Attention: Will Slota
   
with copies (which copies
shall not constitute notice
to the Investors) to:
Blank Rome LLP
405 Lexington Avenue
New York, NY 10174
Tel: (212) 885-5431
Fax: (917) 332-3065
Attention: Eliezer M. Helfgott, Esq.
   

 
 
-24-

--------------------------------------------------------------------------------

 
Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
Section 7.5     Waivers.
 
No waiver by either party of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.
 
Section 7.6     Headings.
 
The article, section and subsection headings in this Agreement are for
convenience only and shall not constitute a part of this Agreement for any other
purpose and shall not be deemed to limit or affect any of the provisions hereof.
 
Section 7.7     Successors and Assigns.
 
This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and assigns.  After the Closing, the assignment by a party to
this Agreement of any rights hereunder shall not affect the obligations of such
party under this Agreement.  The Investor may assign the Securities and its
rights under this Agreement and the other Transaction Documents and any other
rights hereto and thereto without the consent of the Company.
 
Section 7.8     No Third Party Beneficiaries.
 
This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other person.
 
Section 7.9     Governing Law.
 
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York, without giving effect to any of the
conflicts of law principles which would result in the application of the
substantive law of another jurisdiction.  This Agreement shall not be
interpreted or construed with any presumption against the party causing this
Agreement to be drafted.
 
Section 7.10   Survival.
 
The representations and warranties of the Company and the Investors shall
survive the execution and delivery hereof and the Closing; the agreements and
covenants set forth in Articles I, III, V, VI and VII of this Agreement shall
survive the execution and delivery hereof and the Closing.
 
 
-25-

--------------------------------------------------------------------------------

 

Section 7.11   Publicity.
 
The Company agrees that it will not disclose, and will not include in any public
announcement, the names of the Investors without the consent of the Investors,
which consent shall not be unreasonably withheld or delayed, except as such
disclosure is required by law, rule or applicable regulation and then only to
the extent of such requirement.
 
Section 7.12   Counterparts.
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and shall become effective
when counterparts have been signed by each party and delivered to the other
parties hereto, it being understood that all parties need not sign the same
counterpart.
 
Section 7.13   Severability.
 
The provisions of this Agreement are severable and, in the event that any court
of competent jurisdiction shall determine that any one or more of the provisions
or part of the provisions contained in this Agreement shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or part of a
provision of this Agreement and this Agreement shall be reformed and construed
as if such invalid or illegal or unenforceable provision, or part of such
provision, had never been contained herein, so that such provisions would be
valid, legal and enforceable to the maximum extent possible.
 
Section 7.14   Further Assurances.
 
From and after the date of this Agreement, upon the reasonable request of the
Investors, the Company shall execute and deliver such instruments, documents and
other writings as may be reasonably necessary or desirable to confirm and carry
out and to effectuate fully the intent and purposes of this Agreement and the
other Transaction Documents.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
-26-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective authorized officers as of the date first
above written.
 
Company:
EVERGREEN ENERGY INC.
 
 
By: ________________________________
Name: Diana L. Kubik
Title: Vice President and Chief Financial Officer
 
Investors:
CENTURION CREDIT FUNDING LLC
 
 
By: ________________________________
Name: David Levy
Title: Authorized Signatory
 
 
LEVEL 3 CAPITAL FUND LP
 
 
By: _________________________________
Name: _______________________________
Title: ________________________________
 

 
 
[SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]
S-1
